Sala de verano integrada por el
Juez Presidente Señor An-dréu García
y los Jueces Asociados Señor Negrón Gar-cía, Señor Hernández Denton y Señor Corrada Del Río.
RESOLUCIÓN
Examinada la moción para solicitar la reinstalación, en la cual se expone que la orden de este Tribunal que motivó la suspensión temporera del Ledo. Rafael Rivera Rosa fue “acatada mediante la presentación de los correspondientes escritos”, y en vista del tiempo transcurrido desde su sus-pensión, se autoriza su reinstalación al ejercicio de la abogacía.
Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General